EMPLOYMENT AGREEMENT
 
THIS AGREEMENT is dated February 8, 2008 (the “Effective Date”) by and between
GEEKS ON CALL HOLDINGS, INC, a Delaware corporation (“GEEKS ON CALL”) and
RICHARD ARTESE (“Executive”).
 
In consideration of the mutual covenants contained herein, and for such other
good and valuable consideration, the receipt and sufficiency of which are hereby
conclusively acknowledged, the parties, intending to be legally bound, agree as
follows:


1. Employment and Duties. GEEKS ON CALL hereby agrees to employ Executive as the
Vice President Chief Information Officer of GEEKS ON CALL (the “CIO”), and
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth. During the Employment Period (as defined below),
Executive shall serve as CIO and shall report to the Board of Directors of the
Company (the “Board”). Executive shall have those powers and duties customarily
associated with the position of CIO of entities comparable to GEEKS ON CALL and
such other powers and duties as may be prescribed by the Board.


2. Term. The term of this Agreement (the “Term”) shall commence on the Effective
Date and run for a term of 5 years. This Term may be extended by the mutual
agreement of both parties unless the Executive is terminated as provided in
Section 6 (the “Employment Period”).


3. Extent of Services. During the Term and any extension thereof, Executive
shall devote his full time and efforts to the performance, to the best of his
abilities, of such duties and responsibilities, as described in Section 1 above,
and as the Board shall determine, consistent therewith.


4. Compensation.


(a) Salary. Executive shall be paid One Hundred Fifty Thousand Dollars
($150,000.00) on an annualized basis (the “Base Salary”) in accordance with
GEEKS ON CALL’s normal payroll practices, and subject to all lawfully required
withholding. The base salary may be increased annually as determined by the
Board in its sole discretion; provided, however, that the Base Salary shall be
increased on each anniversary of the Effective Date by a cost-of-living increase
of not less than 3% of the prior year’s Base Salary.


(b) Bonus. In addition to the Base Salary, the Board and the Executive will
agree upon milestones for bonus achievement. The actual bonus amount will be
determined by the Board in consultation with the Executive.


(c) Executive Participation in GEEKS ON CALL Staff Benefits Plans. Following the
Effective Date, Executive shall be entitled to participate in any group health
programs and other benefit plans, which may be instituted from time-to-time for
GEEKS ON CALL employees, and for which Executive qualifies under the terms of
such plans and an annual physical at the Executive Evaluation Center, Norfolk,
VA. All such benefits shall be provided on the same terms and conditions as
generally apply to all other GEEKS ON CALL employees under these plans and may
be modified by GEEKS ON CALL from time-to-time.
 

--------------------------------------------------------------------------------




(d) Expenses. Executive shall be reimbursed by GEEKS ON CALL for all ordinary,
reasonable, customary and necessary expenses incurred by him in the performance
of his duties and responsibilities. Executive agrees to prepare documentation
for such expenses as may be necessary for GEEKS ON CALL to comply with the
applicable rules and regulations of the Internal Revenue Service.
 
(e) Equity Awards.
 
(i) Stock Options. Immediately following consummation of GEEKS ON CALL’S
contemplated reverse merger transaction with a to-be-identified public company
(such transaction referred to herein as the “Reverse Merger”; and the entity
which results from the Reverse Merger referred to herein as the “Merged
Entity”), the Merged Entity shall grant Executive options to purchase 250,000
shares of the Merged Entity’s common stock (“Options”), pursuant to an Equity
Incentive Plan to be adopted by the Merged Entity (the “Incentive Plan”). Such
grant shall be evidenced by an Option Agreement, as contemplated by the
Incentive Plan. The per share exercise price of the Options shall be $1.00,
which represents the contemplated fair market value per share of the Merged
Entity’s common stock on the date of the contemplated Reverse Merger. The term
of the Option shall be six years from the Effective Date. Twenty-Percent (20%)
of the Options shall become exercisable on each anniversary of the Effective
Date that Executive remains employed by the Merged Entity. Upon a change of
control, defined as a change of a controlling interest in the Merged Entity
(over 50% of the voting shares) all unvested Options will immediately vest.
 
(ii) Future Grants. Executive shall be eligible for grants of Options,
restricted stock and other permissible awards under the Incentive Plan, as the
Board or Compensation Committee of the Merged Entity shall, in its absolute and
sole discretion, determine.
 
5. Vacation. At full pay and without any adverse effect to his compensation,
provided all other terms and conditions of this Agreement are satisfied,
Executive shall be entitled to four (4) weeks of vacation for each full calendar
year during the term of this Agreement.


6. Termination. Executive’s employment by GEEKS ON CALL shall terminate under
the following circumstances:
 
(a) Death. If Executive dies, Executive’s employment shall be terminated
effective as of the end of the calendar month during which Executive died.
 
2

--------------------------------------------------------------------------------


 
(b) Disability. In the event Executive, by reason of physical or mental
incapacity, shall be substantially unable to perform his duties hereunder for a
period of three (3) consecutive months, or for a cumulative period of six (6)
months within any twelve (12) month period (such incapacity deemed to be
“Disability”), GEEKS ON CALL shall have an option, at any time thereafter, to
terminate Executive’s employment hereunder as a result of such Disability. Such
termination will be effective ten (10) days after the Board gives written notice
of such termination to Executive, unless Executive shall have returned to the
full performance of his duties prior to the effective date of the notice. Upon
such termination, Executive shall be entitled to any benefits as to which he and
his dependents are entitled by law, and except as otherwise expressly provided
herein, all obligations of GEEKS ON CALL hereunder shall cease upon the
effectiveness of such termination other than payment of salary earned through
the date of Disability, provided that such termination shall not affect or
impair any rights Executive may have under any policy of long term disability
insurance or benefits then maintained on his behalf by GEEKS ON CALL.
Executive’s base salary shall continue to be paid during any period of
incapacity prior to and including the date on which Executive’s employment is
terminated for Disability.
 
(c) Cause. GEEKS ON CALL shall have the right to terminate Executive's
employment for “Cause.” For purposes of this Agreement, “Cause” shall mean:
 
(i) the willful or continued failure by Executive to substantially perform his
duties, including, but not limited to, acts of fraud, willful misconduct, gross
negligence or other act of dishonesty;
 
(ii) a material violation or material breach of this Agreement which is not
cured within 30 days written notice to Executive;
 
(iii) misappropriation of funds, properties or assets of GEEKS ON CALL by
Executive or any action which has a materially adverse effect on GEEKS ON CALL
or its business;
 
(iv) the conviction of, or plea of guilty or no contest to, a felony or any
other crime involving moral turpitude, fraud, theft, embezzlement or dishonesty;
or
 
(v) abuse of drugs or alcohol which impairs Executive’s ability to perform his
duties as set forth in Section 1 above.
 
(d) Good Reason. Executive may terminate his employment for “Good Reason.” For
purposes of this Agreement, “Good Reason” shall mean: (i) a material diminution
of Executive’s authority or duties with GEEKS ON CALL (other than as a result of
Executive’s incapacity or disability); (ii) a reduction in Executive’s base
salary; or (iii) if Executive must relocate his principal office more than one
hundred (100) miles from any office that the Company is then maintaining for
Executive as Executive’s principal office. Prior to Executive terminating his
employment with GEEKS ON CALL for “Good Reason,” Executive must provide written
notice to GEEKS ON CALL that such “Good Reason” exists and setting forth, in
detail, the grounds Executive believes constitutes such “Good Reason” (a “Good
Reason Notice”). If GEEKS ON CALL does not cure the grounds upon which Executive
believes “Good Reason” exists within thirty (30) days after being provided with
notice by Executive, then Executive’s employment shall be deemed terminated.
 
3

--------------------------------------------------------------------------------


 
(e) Without Cause. GEEKS ON CALL shall have the right to terminate Executive’s
employment hereunder without cause at any time by providing Executive with
written notice of such termination, which termination shall take effect 10 days
after the date such notice is provided.
 
(f) Voluntary Resignation. Executive shall have the right to terminate his
employment hereunder by providing GEEKS ON CALL with a written notice of
resignation. Such notice must be provided 60 days prior to the date upon which
Executive wishes such resignation to be effective. Upon receipt of such
resignation, GEEKS ON CALL shall have the option to accelerate the resignation
to a date prior to the expiration of the 60 day period; provided however, GEEKS
ON CALL shall continue to pay Executive his base salary through the 60 day
period.
 
7. Payments Due Upon Termination. In the event Executive’s employment is
terminated pursuant to Section 6(d) or (e) above, then (i) any unvested Options
held by Executive shall immediately vest, (ii) GEEKS ON CALL shall continue pay
to Executive his base salary as in effect on the date of termination for a
period of twelve (12) months and (iii) GEEKS ON CALL shall reimburse Executive
for the costs of obtaining comparable medical benefits for twelve (12) months,
unless Executive obtains other employment which provides for comparable medical
benefits as Executive received while employed by GEEKS ON CALL. In the event
Executive’s employment is terminated for any other reason, then Executive shall
be entitled to receive his base salary though the effective date of termination
and GEEKS ON CALL shall reimburse Executive for any reasonable expenses
previously incurred for which Executive had not been reimbursed prior to the
termination of employment. Executive acknowledges and agrees that prior to
receiving any payments under this Section, and as a material condition thereof,
Executive shall, if requested by GEEKS ON CALL, sign and agree to be bound by a
general release of claims against GEEKS ON CALL related to Executive’s
employment (and termination of employment) with GEEKS ON CALL in such form as
GEEKS ON CALL may deem appropriate. Upon Executive’s termination of employment
for any reason, upon the request of the Board, he shall resign any memberships
or positions that he then holds with GEEKS ON CALL.
 
8. Surrender of Books and Papers. Upon termination of this Agreement
(irrespective of the time, manner, or cause of termination, be it for cause or
otherwise), Executive shall immediately surrender to GEEKS ON CALL all books,
records, or other written papers or documents entrusted to him or which he has
otherwise acquired pertaining to GEEKS ON CALL and all other GEEKS ON CALL
property in Executive’s possession, custody or control.
 
4

--------------------------------------------------------------------------------




9. Inventions and Patents. Executive agrees that Executive will promptly from
time-to-time fully inform and disclose to GEEKS ON CALL any and all ideas,
concepts, copyrights, copyrightable material, developments, inventions, designs,
improvements and discoveries of whatever nature that Executive may have or
produce during the term of Executive’s employment under this Agreement that
pertain or relate to the then current business of GEEKS ON CALL (the
“Creations”), whether conceived by Executive alone or with others and whether or
not conceived during regular working hours. All Creations shall be the exclusive
property of GEEKS ON CALL and shall be “works made for hire” as defined in 17
U.S.C. §101, and GEEKS ON CALL shall own all rights in and to the Creations
throughout the world, without payment of royalty or other consideration to
Executive or anyone claiming through Executive. Executive hereby transfers and
assigns to GEEKS ON CALL (or its designee) all right, title and interest in and
to every Creation. Executive shall assist GEEKS ON CALL in obtaining patents or
copyrights on all such inventions, designs, improvements and discoveries being
patentable or copyrightable by Executive or GEEKS ON CALL and shall execute all
documents and do all things necessary to obtain letters of patent or copyright,
vest the GEEKS ON CALL with full and exclusive title thereto, and protect the
same against infringement by others, and such assistance shall be given by
Executive, if needed, after termination of this Agreement for whatever cause or
reason. Executive hereby represents and warrants that Executive has no current
or future obligation with respect to the assignment or disclosure of any or all
developments, inventions, designs, improvements and discoveries of whatever
nature to any previous Employer, entity or other person and that Executive does
not claim any rights or interest in or to any previous unpatented or
uncopyrighted developments, inventions, designs, improvements or discoveries.


10. Trade Secrets, Non-Competition and Non-Solicitation.


(a) Trade Secrets. Contemporaneous with the execution of this Agreement and
during the term of employment under this Agreement, GEEKS ON CALL shall deliver
to Executive or permit Executive to have access to and become familiar with
various confidential information and trade secrets of GEEKS ON CALL, including
without limitation, data, production methods, customer lists, product format or
developments, other information concerning the business of GEEKS ON CALL and
other unique processes, procedures, services and products of GEEKS ON CALL,
which are regularly used in the operation of the business of the GEEKS ON CALL
(the “Confidential Information”). Executive shall not disclose any of the
Confidential Information that he receives from GEEKS ON CALL, or their clients
and customers in the course of his employment with GEEKS ON CALL, directly or
indirectly, nor use it in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of employment with
GEEKS ON CALL. Executive further acknowledges and agrees that Executive owes
GEEKS ON CALL, a fiduciary duty to preserve and protect all Confidential
Information from unauthorized disclosure or unauthorized use. All files,
records, documents, drawings, graphics, processes, specifications, equipment and
similar items relating to the business of GEEKS ON CALL, whether prepared by
Executive or otherwise coming into Executive’s possession in the course of his
employment with GEEKS ON CALL, shall remain the exclusive property of GEEKS ON
CALL and shall not be removed from the premises of GEEKS ON CALL without the
prior written consent of GEEKS ON CALL unless removed in relation to the
performance of Executive’s duties under this Agreement. Any such files, records,
documents, drawings, graphics, specifications, equipment and similar items, and
any and all copies of such materials which have been removed from the premises
of GEEKS ON CALL, shall be returned by Executive to GEEKS ON CALL. Executive
further acknowledges that the covenants of Executive herein are intended to
include the protection of the confidential information of each of GEEKS ON
CALL’s customers and clients, that come into the possession of Executive as a
result of his employment with GEEKS ON CALL, and that such customers and clients
of GEEKS ON CALL shall be entitled to rely on and enforce these covenants
against Executive for their own benefit.
 
5

--------------------------------------------------------------------------------




(b) Non-Competition. Executive acknowledges that he will be provided with and
have access to the Confidential Information, the unauthorized use or disclosure
of which would cause irreparable injury to GEEKS ON CALL, willingness to enter
into this Agreement is based in material part on Executive’s agreement to the
provisions of this Section 10(b) and that Executive’s breach of the provisions
of this Section would materially and irreparably damage GEEKS ON CALL. In
consideration for GEEKS ON CALL’s disclosure of Confidential Information to
Executive, Executive’s access to the Confidential Information, and the salary
paid to executive by GEEKS ON CALL hereunder, Executive agrees that during the
term of Executive’s employment with GEEKS ON CALL under this Agreement and for
one (1) year after the termination of Executive’s employment and regardless
whether such termination is with or without cause, Executive shall not, directly
or indirectly, either as an executive, employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director, advisor or in any
other individual or representative capacity, engage or participate in any
business that is in competition in any manner whatsoever with the Restricted
Business. GEEKS ON CALL has committed and deployed, or undertaken significant
development of, its managed solution. “Restricted Business” means any business
conducted by GEEKS ON CALL, either itself or through GEEKS ON CALL at any time
prior to, or during Executive’s employment pursuant to this Agreement.


(c) Reasonableness of Restrictions. Executive acknowledges that the restrictions
set forth in Section 10(b) of this Agreement are reasonable in scope and
necessary for the protection of the business and goodwill of GEEKS ON CALL.
Executive agrees that should any portion of the covenants in Section 10 be
unenforceable because of the scope thereof or the period covered thereby or
otherwise, the covenant shall be deemed to be reduced and limited to enable it
to be enforced to the maximum extent permissible under the laws and public
policies applied in the jurisdiction in which enforcement is sought.


(d) Soliciting Executives. Executive shall not during the term of this Agreement
or for a period of one (1) year after termination of Executive’s employment
hereunder for any reason, whether by resignation, discharge or otherwise, either
directly or indirectly, employ, enter into agreement with, or solicit the
employment of, any employee of GEEKS ON CALL for the purpose of causing them to
leave the employment of GEEKS ON CALL or take employment with any business that
is in competition in any manner whatsoever with the business of GEEKS ON CALL.


(e) Injunctive Relief; Extension of Restrictive Period. In the event of a breach
of any of the covenants by Executive or GEEKS ON CALL contained in this
Agreement, it is understood that damages will be difficult to ascertain, and
either party may petition a court of law or equity for injunctive relief in
addition to any other relief which Executive or GEEKS ON CALL may have under the
law, including but not limited to reasonable attorneys’ fees.
 
6

--------------------------------------------------------------------------------




11. Miscellaneous.


(a) This Agreement shall be binding upon the parties and their respective heirs,
executors, administrators, successors and assigns. Executive shall not assign
any part of his rights under this Agreement without the prior written consent of
GEEKS ON CALL.


(b) This Agreement contains the entire agreement and understanding between the
parties and supersedes any and all prior understandings and agreements between
the parties regarding Executive’s employment.


(c) No modification hereof shall be binding unless made in writing and signed by
the party against whom enforcement is sought. No waiver of any provisions of
this Agreement shall be valid unless the same is in writing and signed by the
party against whom it is sought to be enforced, unless it can be shown through
custom, usage or course of action.


(d) This Agreement is executed in, and it is the intention of the parties hereto
that it shall be governed by, the laws of the State of Virginia without giving
effect to applicable conflict of laws provisions.


(e) The provisions of this Agreement shall be deemed to be severable, and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.


(f) Any notice or communication permitted or required by this Agreement shall be
in writing and shall become effective upon personal service, or service by wire
transmission, which has been acknowledged by the other party as being received,
or two (2) days after its mailing by certified mail, return receipt requested,
postage prepaid addressed as follows:
 
7

--------------------------------------------------------------------------------


 
(1)           If to GEEKS ON CALL:


Human Resources Director
GEEKS ON CALL HOLDINGS, INC.
814 Kempsville Road
Suite 106
Norfolk, VA 23502


With a copy to:


Harvey J. Kesner, Esq.
Haynes and Boone, LLP
153 East 53rd Street, Suite 4900
New York, New York 10022
Fax: 212-918-8989


(2)           If to Executive, to:


Richard Artese
301 S Parliament Dr
Virginia Beach, VA 23462


(g) Non-Disparagement. Both parties acknowledge and agree not to defame or
publicly criticize the services, business, integrity, veracity or personal or
professional reputation of the other, in either a professional or personal
manner, at any time during or following the employment period. With respect to
GEEKS ON CALL, this shall include any officers, directors, partners, executives,
employees, representatives or agents of GEEKS ON CALL, or of the Merged Entity.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, GEEKS ON CALL and Executive have executed this Agreement as
of the Effective Date.


GEEKS ON CALL HOLDINGS, INC.
 
EXECUTIVE
               
By:
/s/ Richard T. Cole
 
/s/ Richard Artese
 
Name: Richard T. Cole
 
Richard Artese
 
Title:   CEO
   

 
9

--------------------------------------------------------------------------------

